Citation Nr: 1420878	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran provided testimony at a hearing before a Decision Review Officer in February 2010; a transcript is of record.  He also requested a Board hearing in conjunction with this appeal; after a hearing was scheduled for May 2012, the Veteran withdrew this hearing request.  See 38 C.F.R. § 20.702(e).

In an August 2013 written brief presentation, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in a July 1994 denial of service connection for an acquired psychiatric disorder, as well as errors in denial of service connection for a back disorder and gastroesophageal reflux disease (GERD) although it does not appear it was specifically contended these denials were the product of CUE.  The Board's September 2013 decision referred these issues to the Agency of Original Jurisdiction (AOJ) for consideration.  Review of the claims file does not reflect that any action has been taken with respect to these issues, so they are again referred to the AOJ for appropriate action.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to TDIU and asserts that his single service-connected disability, pruritus, dermatitis, and lichen infection rated as 60 percent disabling, is so severe as to preclude gainful employment.  His appeal was remanded by the Board in September 2013 so that an opinion could be obtained as to whether the Veteran's skin disability precluded gainful employment. 

Although a VA skin examination was conducted in November 2013, the VA examiner's opinions are insufficient for VA purposes, since the report did not provide a rationale for the opinions expressed.  This was specifically requested.  Therefore, an addendum opinion will need to be obtained before appellate adjudication can proceed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Stegall v. West, 11 Vet. App. 268 (1998).

To that end, in a January 2008 statement, the Veteran asserted that he could not work due to his skin disease, and that a physician at the Marion VA Medical Center agreed.  On remand, the AOJ should inform the Veteran that he may seek a statement from this physician as to such a nexus. 

Accordingly, the appeal is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his skin disability, and medical statements from any VA or private clinician as to the effect of his skin condition on his employability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Forward the Veteran's claims file to a VA examiner or vocational specialist and ask that he or she review the record, to include the March 2005 Social Security Administration decision, Dr. Stiefler's August 1997 opinion, and any opinion obtained from any VA or private clinician as a result of the directive set forth in paragraph 1, above.  After review of the record, he or she should provide an opinion as to whether the Veteran's skin disability alone, without considering his age or the impact of any nonservice-connected disabilities but in considering his education and work experience, renders him unable to secure or follow a substantially gainful occupation.  A compete rationale for all opinions expressed should be provided, citing to claims file documents as appropriate. 

In offering the opinion, it should be recognized that marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

